DETAILED ACTI--ON
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Office Action is in response to the amendment filed on 10/22/2020. 
Claims 1-3 and 12, 15 and 20 have been amended. 
Claims 17-47 was previously withdrawn. 
Claims 1-47 are pending in the current application.
Regarding the Office Action filed on 04/30/2020:
Applicant has resolved all the 112 rejections. Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the new reference or combination of the references being used in the current rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 15/944,420. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Regarding claim 1, App ‘420 discloses a bronchoscope head, comprising: 
a main barrel (see “man barrel” in claim 1) having a distal end and a proximal end, the main barrel defining a working channel extending along a longitudinal axis between an opening at the proximal end and an opening at the distal end (see claim 1 lines 1-3); 
an anesthetic/ventilation port structure (see “anesthetic/ventilation port structure” in claim 1) extending laterally from and being fixedly connected to the main barrel, the anesthetic/ventilation port structure including a channel therein in communication with the working channel of the main barrel (see claim 1 lines 5-9); 
a locking connector (see “locking connector” in claim 1) connected to the distal end of the main barrel and configured to releasably secure and seal one tube of a set of interchangeable tubes to the main barrel, said locking connector forming a sealed and rotatable connection of the one tube to the main barrel such that a user can rotatably adjust the one tube or the main barrel relative to one another about the longitudinal axis during a procedure while the one tube and the main barrel are sealed (see claim 1 lines 10-15)
an end cap (see “end cap” in claim 9) releasably connected to and sealed to the proximal end of the main barrel such that the user can rotatably adjust the end cap or the main barrel relative to one another about the longitudinal axis independently of any 
Regarding claim 2, App ‘420 discloses the bronchoscope head of claim 1, wherein the set of interchangeable tubes (see “interchangeable tubes” in claim 1 lines 10-15) that the locking connector is configured to releasably secure and seal comprises bronchial tubes and/or tracheal tubes (note that the set of interchangeable tubes are not positively recited). 
Regarding claim 3, App ‘420 discloses the bronchoscope head of claim 1, wherein the locking connector (see “locking connector” in claim 4) comprises an axial thrust bearing component connected to the distal end of the main barrel and a locking cam nut connected to and in-between the axial thrust bearing component and the one tube (see claim 4).  
Regarding claim 4, App ‘420 discloses the bronchoscope head of claim 3, wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 5) includes an axial thrust bearing member having a first seal on one side thereof facing the locking cam nut and a second seal on opposite sides thereof facing the main barrel to provide frictional resistance to inhibit inadvertent movement of the main barrel or the one tube relative to one another (see claim 5).  
Regarding claim 6, App ‘420 discloses the bronchoscope head of claim 5, wherein the axial thrust bearing component (see “axial thrust bearing component” in 
Regarding claim 7, App ‘420 discloses the bronchoscope head of claim 6, wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 7) includes a sleeve nut having one end facing the slip ring seal, and an opposite end screwed onto a portion of the locking cam nut (see claim 7).  
Regarding claim 8, App ‘420 discloses the bronchoscope head of claim 5, wherein the slip ring seal (see “see slip ring seal” in claim 8) comprises Teflon or Delrin material (see claim 8).
Regarding claim 12, App ‘420 discloses the bronchoscope head of claim 12, wherein the one or more instruments (see “one or more instruments” in claim 9) that can be introduced into the main barrel comprise one or more of an optical scope, a light source, a biops needle, forceps, a suction catheter, a laser fiber, or a stent delivery system (note that an optical scope, a light source, a biops needle, forceps, a suction catheter, a laser fiber, or a stent delivery system is not positively recited, the bronchoscope head is capable of performing the recited function as one or more instruments can be introduced into the main barrel). 
This is a provisional nonstatutory double patenting rejection.
Claims 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 15/944,420 in view of Ledwith (US 20110023875 A1).

App ‘420 does not disclose the first seal comprises an O-ring seal.
Ledwith teaches a seal comprises an O-ring seal (see 48 in Fig. 2) as a known type of airtight seal for the purpose of creating a seal between components (see paragraph [0021] lines 7-16). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified App ‘420 to include wherein the first seal comprises an O-ring seal as taught by Ledwith as a known type of airtight seal for the purpose of creating a seal between components.
Claims 9-11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 15/944,420 in view of Fischer (US 20130204082 A1).
Regarding claim 9, App ‘420 discloses the bronchoscope head of claim 1. App ‘420 does not disclose wherein at least one working port structure is oriented at a service angle of 15-30 degrees relative to the longitudinal axis of the working channel in the main barrel.
Fischer teaches a bronchoscope (see Fig. 3) comprises at least one working port structure (see port 20 in Fig. 3) is oriented at a service angle between 15-30 degrees relative to the longitudinal axis of the working channel in the main barrel (see 34 in Fig. 3 and paragraph [0028]) as a known configuration of the working port structure for the purpose of inserting a wire guide in to the working port (see paragraph [0037]).


Regarding claim 10, App ‘420 discloses the bronchoscope head of claim 1. App ‘420 does not disclose wherein at least one working port structure is oriented at a service angle of 0 degrees relative to the longitudinal axis of the working channel in the main barrel.
Fischer teaches a bronchoscope (see Fig. 3) comprises at least one working port structure (see port 24 in Fig. 3) is oriented at a service angle of 0 degrees relative to the longitudinal axis of the working channel in the main barrel (see 34 in Fig. 3) as a known configuration of the working port structure for the purpose of inserting a device that is axially in-line with the distal port (see paragraph [0035]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified App ‘420 to include disclose wherein at least one working port structure is oriented at a service angle of 0 degrees relative to the longitudinal axis of the working channel in the main barrel as taught by Fischer as a known configuration of the working port structure for the purpose of inserting a device that is axially in-line with the distal port.		
Regarding claim 11, App ‘420 discloses the bronchoscope head of claim 1. App ‘420 does not disclose wherein at least one working port structure is configured such 
 Fischer teaches wherein at least one working port structure is configured such that the bronchoscope has only a single point of curvature (see below annotated Fig. 3) for instruments introduced through the at least one working port structure (see 20 in Fig. 3) into the working channel of the main barrel (see annotated Fig. 3 below, when an instrument is introduced through port 20) as a known configuration of the working port structure for the purpose of inserting a wire guide in to the working port (see paragraph [0037]).


    PNG
    media_image1.png
    766
    606
    media_image1.png
    Greyscale


	

Regarding claim 13, App ‘420 discloses the bronchoscope head of claim 1. App ‘420 does not disclose wherein the main barrel is rotatable 360 degree in either direction independently relative to the one tube and the end cap. 
Fischer teaches wherein the main barrel (see 30 in Fig. 3) is rotatable 360 degree in either direction independently relative the end cap (see 12 in Fig. 3 and paragraph [0028] and [0030]) for the purpose of providing secure engagement between the respective upper and lower portions, while at the same time permitting relative rotation therebetween (see paragraph [0030] lines 8-10).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified App ‘420 to include wherein the main barrel is rotatable 360 degree in either direction independently relative to the one tube and the end cap as taught by Fischer for the purpose of providing secure engagement between the respective upper and lower portions, while at the same time permitting relative rotation therebetween (see paragraph [0030] lines 8-10).
Claims 14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 15/944,420 in view of Ledwith (US 20110023875 A1).
Regarding claim 14, App ‘420 discloses the bronchoscope head of claim 1. App ‘420 does not disclose wherein the end cap includes at least one rotational seal to provide an airtight coupling to the main barrel.  
Ledwith teaches two rotational seals (see 48 and 50 in Fig.1 and paragraph [0021], 48 and 50 still allow some degree of rotation as they circumference 12) provided for the purpose of creating a seal between components (see paragraph [0021] lines 7-16). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified App ‘420 to include two sealing member as taught by Ledwith wherein the two sealing meme are rotational seals to provide an airtight coupling to the main barrel for the purpose of creating a seal between components.
Regarding claim 16, App ‘420 discloses the bronchoscope head of claim 1. App ‘420 further discloses disclose wherein the end cap includes a tubular portion fitted over the proximal end of the main barrel (see “end cap” in claim 9).
App ‘420 does not disclose at least one ring seal fitted in the tubular portion to seal and inhibit inadvertent movement of the end cap relative to the main barrel.
Ledwith teaches a connector (see 18 in Fig. 2) comprises two ring seals (see 48 and 50 in Fig. 2) fitted in the tubular portion (see 12 in Fig. 2) to seal and inhibit inadvertent movement of the connector (see paragraph [0021], 48 and 50 are capable 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified App ‘420 to include two ring seals as taught by Ledwith wherein they are fitted in the tubular portion to seal and inhibit inadvertent movement of the end cap relative to the main barrel for the purpose of creating a seal between components.	
Claims 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 15/944,420 in view of Adams et al. (US 20110118544 A).
Regarding claim 15, App ‘420 discloses the bronchoscope head of claim 1. App ‘420 does not disclose wherein the main barrel, the anesthetic/ventilation port structure, the locking connector, and the end cap comprise stainless steel.  
Adams et al. teaches a medical device made of high grade stainless steel (see paragraph [0058]) as a suitable known material for the medical device. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified App ‘420 to include a high grade stainless steel wherein the main barrel, the anesthetic/ventilation port structure, the locking mechanism, and the end cap comprise high grade stainless steel as taught by Adams et al. as a known suitable material for the purpose of making the device.

	
	

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madsen et al. (US 20040221842 A1).
Regarding claim 1, Madsen et al. discloses a bronchoscope head, comprising: 
a main barrel (see 110 in annotated Fig. 2) having a distal end and a proximal end, the main barrel defining a working channel extending along a longitudinal axis between an opening at the proximal end and an opening at the distal end; 
an anesthetic/ventilation port structure (see 64 in Fig. 2) extending laterally from and being fixedly connected to the main barrel, the anesthetic/ventilation port structure including a channel (see annotated Fig. 2) therein in communication with the working channel of the main barrel; 

an end cap (see 60 in Fig. 2) releasably connected to and sealed to the proximal end of the main barrel such that the user can rotatably adjust the end cap or the main barrel relative to one another about the longitudinal axis independently of any rotational adjustments of the main barrel or the one tube relative to each other (see paragraph [0056] lines 9-23), the end cap including one or more working port structures (see 80 and 46 in Fig. 2), each working port structure having a channel therein in communication with the working channel of the main barrel and configured for introducing one or more instruments into the main barrel and the one tube connected to the main barrel (see annotated Fig. 2,80 and 46 are capable of performing the recited function as one or more instruments can be introduced into the main barrel via the annotated channels).  

    PNG
    media_image2.png
    1035
    899
    media_image2.png
    Greyscale

Regarding claim 2, Madsen et al. discloses the bronchoscope head of claim 1, wherein the set of interchangeable tubes that the locking connector is configured to 
Regarding claim 10, Madsen et al. discloses the bronchoscope head of claim 1, wherein at least one working port structure (see 80 in Fig. 2) is oriented at a service angle of 0 degrees relative to the longitudinal axis of the working channel in the main barrel.  
Regarding claim 12, Madsen et al. et al. discloses the bronchoscope head of claim 1, wherein the one or more instruments that can be introduced into the main barrel comprise a suction catheter (see 14 in Fig. 1 and paragraph [0041]).  
Regarding claim 13, Madsen et al. discloses the bronchoscope head of claim 1, wherein the main barrel is rotatable 360 degree in either direction independently relative to the one tube and the end cap (see 62 in Fig. 2 and paragraph [0056]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. and Ledwith (US 20110023875 A1).
Regarding claim 3, Madsen et al. discloses the bronchoscope head of claim 1, wherein the locking connector comprises an axial thrust bearing component (see 62 in Fig. 2) connected to the distal end of a first section.

Ledwith teaches a connector (see 18 and 38 in Fig. 2) comprising a second end (see 34 in Fig. 2) with threads (see 36 in Fig. 2) and a locking cam nut (see 38 in Fig. 2) connected to a tube (see 12 in Fig. 2 and paragraph [0020]), as an alternative known type of connector for the purpose securing a connector to the tracheal tube (see paragraph [0020] lines 11-12).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Madsen et al. to include a second end with the threads and a locking cam nut connected to and in-between the axial thrust bearing component and the one tube as taught by Madsen et al. as an alternative known type of connector for the purpose securing the connector to the tracheal tube (note that by adding a second end with the threads does not affect the rotatable aspect of connector #62 of Madsen since the modification does not affect the connection of the connector to the main barrel. The modification is to extend the lower end of connector #62 to include threads.).
Regarding claim 4, Madsen et al. in view of Ledwith discloses the bronchoscope head of claim 3, wherein the axial thrust bearing component includes an axial thrust bearing member (see 62 in Fig. 2 in Madsen et al.).
Madsen et al. does not discloses the axial thrust bearing member having a first seal on one side thereof facing the locking cam nut and a second seal on opposite sides thereof facing the main barrel to provide frictional resistance to inhibit inadvertent movement of the main barrel or the one tube relative to one another.

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Madsen et al. in view of Ledwith to include wherein the axial thrust bearing member having a first seal on one side thereof facing the locking cam nut and a second seal on opposite sides thereof facing the main barrel to provide frictional resistance to inhibit inadvertent movement of the main barrel or the one tube relative to one another as taught by Ledwith for the purpose of forming an airtight seal connection.	
Regarding claim 5, Madsen et al. in view of Ledwith et al. discloses the bronchoscope head of claim 4, wherein the first seal comprises an 0- ring seal (see 50 in Fig. 2 and paragraph [0021] in Ledwith), and the second seal comprises a slip ring seal (see 48 in Fig. 2 and paragraph [0021] lines 13-16 in Ledwith) 
Regarding claim 6, Madsen et al. Ledwith discloses the bronchoscope head of claim 5, wherein the axial thrust bearing component comprises a tubular member having one end press-fitted in the main barrel (see 62 in Fig. 2 in Madsen et al.), and an opposite end having the axial thrust bearing member (see 34 in Fig. 2 in Ledwith) extending radially from the tubular member.  
Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. in view of Ledwith (US 20110023875 A1).
Regarding claim 14, Madsen et al. discloses the bronchoscope head of claim 1. Madsen et al. does not disclose wherein the end cap includes at least one rotational seal to provide an airtight coupling to the main barrel.  
Ledwith teaches two rotational seals (see 48 and 50 in Fig.1 and paragraph [0021], 48 and 50 still allow some degree of rotation as they circumference 12) provided for the purpose of creating a seal between components (see paragraph [0021] lines 7-16). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Madsen et al. to include two sealing members as taught by Ledwith wherein the two sealing meme are rotational seals to provide an airtight coupling to the main barrel for the purpose of creating a seal between components.
Regarding claim 16, Madsen et al. discloses the bronchoscope head of claim 1. Madsen et al. further discloses disclose wherein the end cap includes a tubular portion fitted over the proximal end of the main barrel (see 60 in Fig. 2).
Madsen et al. does not disclose at least one ring seal fitted in the tubular portion to seal and inhibit inadvertent movement of the end cap relative to the main barrel.
Ledwith teaches a connector (see 18 in Fig. 2) comprises two ring seals (see 48 and 50 in Fig. 2) fitted in the tubular portion (see 12 in Fig. 2) to seal and inhibit inadvertent movement of the connector (see paragraph [0021], 48 and 50 are capable of performing the recited function as they are seal rings and adjacent to the tube thus 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Madsen et al. to include two ring seals as taught by Ledwith wherein they are fitted in the tubular portion to seal and inhibit inadvertent movement of the end cap relative to the main barrel for the purpose of creating a seal between components.	
	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. in view of Ledwith as applied to claims 3-6 above, and further in view of Kablik et al. (US 5792167 A).
Regarding claim 8, Madsen et al. in view of Ledwith discloses the bronchoscope head of claim 5. Madsen et al. does not disclose wherein the slip ring seal comprises Teflon or Delrin material.  
Kablik et al. teaches seal ring can be made from Teflon as a known suitable material for the purpose of creating seal (see column 9 lines 1-9). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Madsen et al. in view of Ledwith to include Teflon as a known suitable material as taught by Kablik et al. as a known suitable material for the purpose of creating seal.	
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. in view of Adams et al. (US 20110118544 A).

Adams et al. teaches a medical device made of high grade stainless steel (see paragraph [0058]) as a suitable known material for the medical device. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Madsen et al. to include a high grade stainless steel wherein the main barrel, the anesthetic/ventilation port structure, the locking mechanism, and the end cap comprise high grade stainless steel as taught by Adams et al. as a known suitable material for the purpose of making the device.
Claims 1, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20130204082 A1) in view of Teuscher et al. (US 20030116963 A1).
Regarding claim 1, Fischer discloses a bronchoscope head (see Fig. 2 and Fig. 3), comprising:
a main barrel having a distal end and a proximal end, the main barrel defining a working channel extending along a longitudinal axis between an opening at the proximal end and an opening at the distal end (see lower potion 30 in Fig. 2 and Fig. 3);
an ventilation port structure extending laterally from and being fixedly connected to the main barrel, the port structure including a channel therein in communication with the working channel of the main barrel (see port 40 in Fig. 2 and Fig. 3);

Fischer further discloses a connector (see connector 37 in Fig. 7) connected to the distal end of the main barrel and configured to connect to a tube (see tube 222 in Fig. 7).
Fischer does not disclose a locking connector configured to releasably secure and seal one tube of a set of interchangeable tubes to the main barrel such that a user can rotatably adjust the one tube or the main barrel relative to one another about the longitudinal axis.
Teuscher et al. teaches the locking connector (see 22 and 40 in Fig. 6 and paragraph [0029]) as a known locking connector for the purpose of rotatably attaching to respiratory tube.
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Fischer to include a locking connector connected to the distal end of the main barrel and configured to releasably secure and seal one tube of a set of interchangeable tubes to the main barrel 
Regarding claim 9, Fischer in view of Teuscher et al. discloses the bronchoscope head of claim 1. Fischer further discloses wherein at least one working port structure (see port 20 in Fig. 3) is oriented at a service angle between 15-30 degrees relative to the longitudinal axis of the working channel in the main barrel (also see paragraph [0028]).
Regarding claim 11, Fischer in view of Teuscher et al. discloses the bronchoscope head of claim 1. Fischer further discloses wherein at least one working port structure is configured such that the bronchoscope has only a single point of curvature for instruments introduced through the at least one working port structure into the working channel of the main barrel (see annotated Fig. 3 below, when an instrument is introduced through port 20).

    PNG
    media_image1.png
    766
    606
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 7 would be allowable if a timely filed Terminal Disclaimers to overcome the Double Patenting rejection (s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In claims 7, neither US 20040221842 A1 nor US 10485406 B2 teach or suggest as obvious to have “a sleeve nut having one end facing the slip ring seal, and an opposite end screwed onto a portion of the locking cam nut”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN whose telephone number is (571)272-0633.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAO TRAN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773